Title: To James Madison from William Loughton Smith, 23 May 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


23 May 1801, Lisbon. No. 47. Reports that Portugal is attempting to treat for peace, preferably with France, but that Portuguese minister of foreign affairs now is meeting with Godoy at Badajoz. Relays accounts that Spain is incapable of sustained campaign, “being destitute of pecuniary ressources, magazines, and public spirit,” but observes that French threat to Portugal and to its colonies would be extremely serious and met accordingly. Disruption of mails, Smith complains, leaves him unaware of late events in Barbary. “By an indirect conveyance I received a considerable time ago Mr Cathcart’s circular letter of 3d. January, notifying his apprehensions of war with Tripoli; for months past I have been kept in the most painful suspence on this subject; after writing several letters to Colo. Humphreys by various Conveyances, some of which I think must have reached him, requesting him to forward to me by some means or other my letters from Barbary, I dispatched a courier to him as long ago as the 20th. of last month, in order to obtain those letters, but though I have heard of the Courier’s arrival at Madrid before the 5th. instant, he is not yet returned, owing, I conclude, to obstacles opposed by the Spanish Court.… In this state of ignorance of what is passing in that quarter, I am equally uninformed of the acts of our own Government for some time past, in relation to our Barbary affairs. The last letter from the Department of State, which gave me any light on the subject, is dated 22d. May.”
  

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 4 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 21 July.


